224 S.W.3d 670 (2007)
Michael J. NICHOLS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 66657.
Missouri Court of Appeals, Western District.
June 5, 2007.
Mark A. Grothoff, Assistant State Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., and SPINDEN and SMITH, JJ.
Prior report: 156 S.W.3d 836.

Order
PER CURIAM.
Michael J. Nichols appeals the motion court's order overruling, after an evidentiary hearing, his Rule 29.15 motion for post-conviction relief, alleging ineffective assistance of appellate counsel. After a jury trial in the Circuit Court of Cole County, the appellant was convicted of the class B felony of committing violence against an offender in the Missouri Department of Corrections, in violation of § 217.385. Pursuant to § 558.016, he was sentenced as a prior and persistent offender to thirty years in the Missouri Department of Corrections, to be served consecutively with the sentences he was already serving.
The appellant raises one point on appeal. He claims that the motion court clearly erred in overruling his Rule 29.15 motion, *671 after an evidentiary hearing, alleging ineffective assistance of appellate counsel, because, in his motion, he alleged facts, not conclusions, which conclusively established that he received ineffective assistance of counsel due to his appellate counsel's failure to claim on direct appeal that the "trial court had erred by overruling appellant's objection to the requirement that appellant wear visible shackles and a prison jumpsuit throughout his jury trial."
We affirm pursuant to Rule 84.16(b).